Exhibit 99.1 EMPLOYMENT AGREEMENT (As Amended and Restated July 1, 2008) TurboChef Technologies, Inc., a Delaware corporation, (“TurboChef”) and Paul Lehr (“Executive”) entered into an employment agreement (the “Employment Agreement”) effective October 29, 2003 (the “Effective Date”), which was amended and restated effective January 18, 2008.TurboChef and Executive hereby amend and restate the Employment Agreement in its entirety.This revised Employment Agreement is effective upon execution and has the following terms and conditions: § 1.TERM The term of the Employment Agreement, unless earlier terminated or extended as provided herein (the “Term”), continues to the end of the day, December 31, 2008 and shall automatically extend for one additional year beginning on January 1, 2009 and thereafter for an additional year on each subsequent anniversary of January 1, 2009 unless TurboChef or Executive notifies the other pursuant to § 6(a) that no such extension will be effected at least six months before January 1, 2009 or at least six months before any such subsequent anniversary date (January 1, 2009 and each subsequent anniversary date during the Term shall herein be referred to as a “Renewal Date”).If at any time during the Term a Change of Control occurs (as defined below in § 4(f)), then the Term shall be extended to the date falling three years from the Change of Control (a “COC Extension”), and automatic further extensions shall cease.Sections 3, 4, 5 and 6 shall survive termination or expiration of this Employment
